DETAILED ACTION
1.	The communication is in response to the application received 02/27/2021, wherein claims 1-20 are pending and are examined as follows. The instant application is a continuation of 16/552,721 now U.S. Patent No. 10,970,814 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 02/27/2021 and 06/14/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities (appropriate correction is required): 
(a). The specification (para 0068) does not identify label 600 in Fig. 6 of the drawings.  
(b). The specification does not identify labels 1700, 1800, and 2000 in Figs. 17 (para 0100), 18 (para 0101), and 20 (para 0103) respectively, of the drawings.  
(c). The specification (para 0088) does not address labels 1301…1306 from Fig. 13.  

Drawings
5.	The drawings are objected to because of the following reasons. In Fig. 13, it appears unaligned sub-image 1440 should be ‘1340’ as indicated in para 0088 of the specification.
The horizontal axis in Fig. 8 s labeled as 802, however, the specification identifies this as 801. The specification shows 802 as corresponding to the vertical axis. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  claim 1 recites (lines 3-4) “wherein each of the set of sub-images correspond to one of the plurality of sensors” and “the set of sub-images included within the window” (emphasis added). Per the specification (e.g. 0068), . Appropriate correction is required.
7.	Claims 12 and 19 are objected to for similar reasons as claim 1 above.  Please clarify. Appropriate correction is required.
8.	Claim 1 is further objected to because of the following informalities:  when determining the relative shift(s) based on mismatches, para 0031 of the specification indicates this requires a reference value determined from another set of sub-images.  Are these sub-images inside the window or are they from another sub-image (e.g. 601, 602, etc.)?  This is not entirely clear as claimed.  As such, should the claim require a reference value from which to determine the relative shift? Otherwise, it is not clear how the relative shift is determined. Please clarify.
9.	Claim 10 is objected to because of the following informalities:  the limitation “wherein the mismatch value of each window is computed as a function of data consistency, wherein data consistency is defined based on the set of sub-images..” ends in two periods (emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under pre-AIA  35 U.S.C § 101 because the claimed inventions are directed to non-statutory subject matter as follows.
In view of the specification (see paragraph 0114-0115 of the filed specification), applicant points out that “computer-readable storage media” can include transmission type media and signal type media. As such, the claim is therefore drawn to a form of energy. The claims can be broadly interpreted to be signal per se. Hence, they are rejected as being directed to nonstatutory subject matter. The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claims. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated January 26, 2010 and available on the USPTO public website at:  https://www.uspto.gov/patents/laws/patent-related-notices/patent-related-notices-2010

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
12.	Claims 1, 5, 6, 8, 12, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 22, and 23 of U.S. Patent No. 10,970,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the foregoing claims of the instant application, where both relate to subsurface formation imaging.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-8, 10-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al. (US 2017/0337675 A1), in view of  Rognin et al. (US 2008/0049994 A1), hereinafter referred to as Gelman and Rognin, respectively.	
Regarding claim 1, Gelman discloses, “A method comprising: generating a set of sub-images of a subsurface formation [See Gelman e.g., Fig. 4 (and corresponding text) where raw sub-image collection 404 contains sub-images 400 of adjacent sections of borehole 102 (e.g., para 0059). Reference fig. 1 where borehole is formed in a subsurface formation] based on measurement values acquired by a plurality of sensors [see fig. 3 showing downhole tool 300 containing pads 302 which include plural sensors for measuring physical properties of borehole 102 (para 0051-0052)]  corresponding to one or more signals that have propagated through the subsurface formation [same citations as above - foregoing sensors measure various signals (e.g., seismic properties, gamma rays, etc.) from within the subsurface], wherein each of the set of sub-images correspond to one of the plurality of sensors [sub-images 400 of borehole 102 can be created using information gathered by the pads 302 of tool 300. Also see para 0106-0108 mapping the sub-images to the different pads], and wherein the plurality of sensors are on a tool in a borehole [see fig. 3 and associated text], and wherein each of the plurality of sensors are at different spatial positions with respect to each other [as per para 0052-0053, multiple sets of pads/sensors are distributed at different locations along the length of the tool, i.e., are at different spatial positions with respect to each other. Also see para 0079 for support.]; and generating a combined image by aligning the set of sub-images based on the measurement values [an alignment procedure is implemented to remediate the misalignment of sub-images 400 in the raw sub-image collection to arrive at a unified borehole image 406 (fig. 4). See e.g., para 0064-0065 and para 0097], wherein the aligning of the set of sub-images is independent of acceleration of the tool during tool motion [the alignment algorithm takes into account the dynamics of tool 300 (e.g., acceleration, location of pads, etc. – para 0075). See para 0098-0102 for support. Since Gelman’s method considers the dynamics of the tool, it stands to reason any forces experienced by the tool during its motion will not affect the resulting unified borehole image such as the one presented in the right hand panel of Fig. 6 (406)] and wherein aligning the set of sub-images comprises [See Gelman’s alignment of sub-images as per for e.g. Fig. 6 (para 0096-0097)]: dividing the set of sub-images into a set of windows [Although Gelman does not refer to “windows” when dividing sub-images, Gelman’s ‘local information’ about a reference feature point in a sub-image (para 0096-0097) can be construed as a window, since the meaning of window as claimed is not explicitly defined. Also note Rognin below], for each [See Fig. 6 (and para 0096-0097) where reference feature point 600 in sub-image 400(24) can be construed as a window, i.e. local region of sub-image. Also note Rognin below], determining a mismatch value between the set of sub-images included within the window [For the local region 600 (Fig. 6 left panel), note the mismatches in the features between both sub-images. Also note Rognin below], and generating a relative shift value based on the mismatch value determined for the window, [See for e.g. shifts τ1 , τ2 , and τ3 to align dips in sub-images 400(26) and 400(24) based on the mismatches as shown (left panel of Fig. 6). The unified borehole image following alignment is depicted in Fig. 6 (right panel). Also note Rognin below] interpolating a plurality of relative shift values including the relative shift value generated from each of the windows within the set of windows to generate a relative shift log, and aligning the set of sub-images based on the relative shift log.” [See right hand panel of Fig. 5 (and associated text) depicting estimated shift values as a function of depth. The profile of shift values as shown is continuous. Also reference para 0082 for determining shift values in between the estimated values] Although Gelman’s approach enables aligning image features captured by a downhole imaging tool, Gelman’s method does not explicitly refer to a “window(s)” when determining mismatch values for generating relative shift values. Rognin on the other hand from the same or similar field of endeavor is found to teach the foregoing limitation. Specifically,  “dividing the set of sub-images into a set of windows [Given the BRI of a window, para 0108 discloses defining a window (construed as part of a 1st set of windows) of the reference images (implemented via a features mask) that shows features in said reference images] for each window of the set of windows [Other images moved relative to the reference image window define a window of these other images (para 0108). Similarly a window on the other images can be shifted (para 0109)], [the other image(s) is/are re-aligned to the reference image (para 0108-0109). Correct re-alignment is done by shifting the other image(s) in the opposite direction. The image re-alignment process implies compensating for an offset/displacement between images (abstract)] and generating a relative shift value based on the mismatch value determined for the window, [Same citations above. Depending on the displacement of the other/moving image relative to the reference image, compensation is performed via an optimized transformation (abstract and para 0030)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman to add the teachings of Rognin as above for improving image registration techniques used in medical imaging (para 0002), thus yielding a substantial increase in the signal to noise ratio (SNR) and moreover, significantly incrementing the quality in the results of the analysis both in terms of accuracy and spatial resolution (para 0112).  
Regarding claim 2, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein determining the mismatch value between the set of sub-images comprises comparing one or more measurement values in a first sub-image along a principal direction and one or more measurement values of a second sub-image along a same principal direction [mismatched values between points are evident in the left hand panel of Fig. 6. Note there are three possible shift directions as shown], wherein the principal direction is based on a formation dip of the first sub-image. [See para 0129-0131 where one or more reference feature points (e.g., a dip) in a sub-image is matched to a corresponding matching candidate feature point (e.g., a dip) in another sub-image. Each feature point can be associated with a line at a particular depth (y-axis) and at a given location along the x-axis. The (x,y) position of the feature point can be related to the borehole’s centerline]
Regarding claim 4, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein one or more of the relative shift values are determined based on one or more calculated formation properties.” [Per para 0031 of filed specification, ‘formation properties’ are defined as formation dip and/or mismatches relative to a reference value. As such see citations of Gelman in claim 2 above regarding dips and mismatched values between points of the disclosed sub-images]  
Regarding claim 5, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the measurement values are a first set of the measurement values, and wherein the method further comprises: lifting the tool from the borehole during a second pass, wherein the plurality of sensors acquires a second set of measurement values during the second pass; and generating the combined image based on the second set of measurement values.” [see para 0055-0056 which discloses more than one pass made by tool 300 into and out of borehole 102 to collect information associated with said borehole. See e.g., Figs. 3-4 regarding sensors/pads and captured sub-images that can be combined to form a panorama view of the borehole (para 0059).]  
Regarding claim 7, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the plurality of sensors are positioned in multiple sets of pads that are axially or azimuthally offset.” [Reference borehole tool in Fig. 3 and para 0051-0056] 
Regarding claim 8, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein generating the set of sub-images of a subsurface formation based on measurement values comprises acquiring a plurality of images over multiple passes of the tool through the borehole.” [Reference para 0055 regarding collecting information during several passes made by borehole tool] 
Regarding claim 10, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the mismatch value of each window is computed as a function of data consistency, wherein data consistency is defined based on the set of sub-images.” [Given the BRI of “data consistency”, see Fig. 6 (and para 0096-0097) where mismatched dips can be aligned via shifts τ1 , τ2 , and τ3  in sub-images 400(26) and 400(24). This is performed at local regions of sub-image (construed as windows)]
Regarding claim 11, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising setting a global threshold based on combining each of the mismatch values corresponding to each window into a single dataset, and filtering out from the aligning of the sub-images any mismatch values that are above the global threshold. [See claim 15 of Gelman]  
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 13, Gelman and Rognin teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “wherein the set of windows is spaced to cover an image representing an entire 360-degree rotation around a borehole over a length of the borehole.” [Gelman (e.g. para 0056) discusses various ways by which an entire 360° rotation around a borehole can be acquired over a length of said borehole. Regarding windows, see Fig. 6 (para 0096-0097) where a reference feature point 600 in sub-image 400(24) can be construed as a window, i.e. a local region(s) of sub-image. Also refer to Rognin’s windows as noted in claim 1] 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 20, Gelman and Rognin teach all the limitations of claim 19, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising instructions to cause the processor to interpolate the relative shift values to generate a continuous shift log.” [See right hand panel of Fig. 5 (and associated text) depicting estimated shift values as a function of depth. The profile of shift values as shown is continuous. Also reference para 0082 for determining shift values in between the estimated values]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gelman, in view of  Rognin, and in further view of Merino et al. (EP 2966258 A1), hereinafter referred to as Merino.	
Regarding claim 6, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman further reveals, “further comprising modifying a downhole operation based on the combined image.” [Gelman reveals performing several passes to collect data associated with a borehole (para 0055). It would be within the level of skill in the art to perform additional downhole operations having revised operational parameters based on prior measurements. See Merino below] Although one skilled in the art would realize captured data can help guide personnel to modify test setup/operations to yield more useful/refined data, Gelman does not explicitly disclose this. Merino on the other hand from the same or similar field of endeavor teaches this feature. [See abstract regarding a length change of the tubular string in the wellbore based on a plurality of measurements] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman and Rognin to add the teachings of Merino as above for more accurately placing and determining the location and desired depth of downhole tools and strings in a wellbore (para 0001 and 0004).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelman, in view of  Rognin, and in further view of Signorelli et al. (US 2015/0107824 A1), hereinafter referred to as Signorelli.	
Regarding claim 9, Gelman and Rognin teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gelman and Rognin however do not reveal, “further comprising generating a drilling status indicator indicative of a stick-and-slip condition.”  Signorelli on the other hand from the same or similar field of endeavor teaches this feature. [See for e.g. para 0466] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Gelman and Rognin to add the teachings of Signorelli as above for providing a power system for powering downhole tool-string operations in high temperature environments where conventional systems fail (para 0004-0006).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.
Allowable Subject Matter
14.	Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. The method of claim 1, wherein the set of windows is a first set of windows, and wherein the method further comprises: dividing at least one of the set of sub-images into a second set of windows, wherein a window length of the second set of windows is less than a window length of the first set of windows; determining a second set of mismatch values based on the second set of windows; and Page 28 of 33Attorney Docket Number: 164.2018-IPM-102543-US01 aligning the set of sub-images based on a second set of relative shift values, wherein the second set of relative shift values are determined based on the second set of mismatch values.
15. The system of claim 12, wherein the set of windows is a first set of windows, and wherein the instructions for aligning the set of sub-images are configured to cause the processor to: dividing at least one of the set of sub-images into a second set of windows, wherein a window length of the second set of windows is less than a window length of the first set of windows; determining a second set of mismatch values based on the second set of windows; and aligning the set of sub-images based on a second set of relative shift values, wherein the second set of relative shift values are determined based on the second set of mismatch values. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486